PER CURIAM.
 Plaintiff, a retired employee of the former Division of Welfare of Essex County, appeals from the summary dismissal of his complaint and the denial of his motion for relief from the adverse summary judgment, by which he sought reinstatement of the practice of reimbursing retired employees for the cost of health insurance and Medicare premiums. He contends these benefits may not be unilaterally eliminated by the successor County Division of Welfare as they constituted vested pension rights as well as a contractual obligation of the former agency. Furthermore, plaintiff argues that the termination of the benefits was accomplished without reasonable notice to him and a fair opportunity to be heard, thereby violating his due process rights. He also claims the requirement of N.J.S.A. 40A:10-23 *708that payment of costs of health care coverage for retirees be made “under uniform conditions” does not preclude limiting the grant of such benefits to retired employees of the former Division of Welfare as the statute should not be applied to abrogate existing contractual rights.
We have carefully considered the issues advanced by plaintiff and are convinced that the clear and express terms of the controlling statute do not permit the relief sought by plaintiff. The summary judgment entered in favor of defendant and the denial of plaintiffs post-judgment motion are affirmed substantially for the reasons expressed by Judge Feinberg in his published opinion.
Affirmed.